     Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 1 of 16   1



1                          UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
2                                HOUSTON DIVISION
3
4     PATRICK HENRY MURPHY, JR.,     .         4:19-CV-01106
                                     .         HOUSTON, TEXAS
5          PLAINTIFF,                .         APRIL 18, 2019
      VS.                            .         2:00 P.M.
6                                    .
      TDCJ EXECUTIVE DIRECTOR        .
7     BRYAN COLLIER, ET AL,          .
                                     .
8          DEFENDANTS.               .
      ................................
9
10                 TRANSCRIPT OF INITIAL PRETRIAL CONFERENCE
                         BEFORE THE HONORABLE SIM LAKE
11                        UNITED STATES DISTRICT JUDGE
12
13
14                                   APPEARANCES
15
16
      FOR THE PLAINTIFF:
17
            Jeffrey R. Newberry
18          UNIVERSITY OF HOUSTON LAW CENTER
            4604 Calhoun Road
19          Houston, Texas 77204-6060
20
21    FOR THE DEFENDANTS:
22          Leah Jean O'Leary
            Amy H. Prasad
23          Matthew D. Ottoway
            OFFICE OF THE ATTORNEY GENERAL OF TEXAS
24          Post Office Box 12548
            Austin, Texas 78711
25
     Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 2 of 16   2



1                             APPEARANCES - CONTINUED
2
3
4     OFFICIAL COURT REPORTER:
5           Mayra Malone, CSR, RMR, CRR
            U.S. Courthouse
6           515 Rusk
            Room 8004
7           Houston, Texas 77002
            713-250-5787
8
9
10    Proceedings recorded by mechanical stenography. Transcript
      produced by computer-aided transcription.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 3 of 16   3



        1                                    PROCEEDINGS
        2                THE COURT: We are here this afternoon for the
        3     scheduling conference in Civil Action H-19-1106, Patrick Henry
        4     Murphy, Jr., versus the Texas Department of Criminal Justice
14:00   5     and Bryan Collier.
        6                      Beginning with plaintiff's counsel, will counsel
        7     please identify themselves for the Court?
        8                MR. NEWBERRY: I'm Jeff Newberry for Patrick Henry
        9     Murphy.
14:00   10               MS. O'LEARY: Your Honor, I'm Leah O'Leary for the
        11    defendant, and I also have Amy Prasad and Matt Ottoway. We are
        12    from the Attorney General's office.
        13               THE COURT: Thank you. I assume everybody has read
        14    the first amended complaint. I have a question about a
14:00   15    statement that appears in page 13. So turn to that page,
        16    please.
        17                     The second line says, "Attorney visits and visits
        18    with approved ministers and spiritual advisors can only happen
        19    between 3:00 and 4:00 p.m. There is no such restriction on
14:00   20    visits with the TDCJ chaplain, who appears to have access to an
        21    inmate until the minute he enters the execution chamber. See
        22    Exhibit 1. Because TDCJ employs only Christian and Muslim
        23    clerics as chaplains, this policy favors Christian and Muslim
        24    inmates."
14:01   25                     First of all, let me ask plaintiff's counsel,
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 4 of 16   4



14:01   1     where is the reference on page 8 to that? Is it paragraph 5C?
        2     Is that correct?
        3                MR. NEWBERRY: Yes, Judge Lake. 5C is correct.
        4                THE COURT: And there is language on paragraph 3-12,
14:02   5     the previous page, "The offender may have visits with a TDCJ
        6     chaplain or a minister/spiritual advisor who has the
        7     appropriate credentials and his attorneys on the day of
        8     execution."
        9                      Let me ask defense counsel, is this a correct
14:02   10    statement on page 13? In other words, can an inmate -- can a
        11    TDCJ chaplain visit with the inmate after 4:00 p.m.? I guess
        12    that's the precise question.
        13               MS. O'LEARY: Your Honor, our understanding is that
        14    the chaplain visits, including with TDCJ chaplains, happen
14:02   15    between 3:00 and 4:00. From 4:00 until the time of the
        16    execution, other procedures are happening, such as the policy
        17    talks about. There are showers. There is a meal, things like
        18    that. And so certainly I'm not prepared to point you to
        19    evidence yet, but that's our understanding. And that is
14:03   20    certainly something --
        21               THE COURT: Where do you get the idea that there is no
        22    restriction by TDCJ chaplains after 4:00 p.m.?
        23               MR. NEWBERRY: Judge Lake, I believe if there was that
        24    restriction, it would be expressed in paragraph 5C. Let me
14:03   25    point out, "a minister/spiritual advisor and attorney visits."
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 5 of 16   5



14:03   1     And I don't think that they would combine TDCJ chaplain and
        2     minister/spiritual advisor to the same category when they were
        3     careful on the previous page, 3-12, to list those as three
        4     separate categories. But it is just the absence of the TDCJ
14:03   5     language in 5C that they were basing that on.
        6                MS. O'LEARY: Your Honor, I will also point you to the
        7     exception in that same provision that says the warden can grant
        8     exceptions to the 4:00 restriction. And we are not aware of
        9     any requests by Mr. Murphy for an exception, which is permitted
14:04   10    under that policy.
        11               THE COURT: The second question is: It talks about
        12    TDCJ chaplains and a minister/spiritual advisor has the
        13    appropriate credentials. That implies that spiritual advisors,
        14    such as the one requested by Mr. Murphy, could be approved for
14:04   15    visits at the same time as the TDCJ chaplain, if they had the
        16    appropriate credentials. So is that correct?
        17               MS. O'LEARY: That is correct, Your Honor. And
        18    credentials just refers to they have gone through the steps to
        19    be approved to enter onto the unit and things like that.
14:04   20               THE COURT: So what Mr. Murphy has identified as
        21    spiritual advisor who he wanted to be present with him, could
        22    that person apply and receive credentials to be with
        23    Mr. Murphy?
        24               MS. O'LEARY: Not inside the execution chamber.
14:04   25               THE COURT: I understand that. Under the current
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 6 of 16   6



14:04   1     policy, nobody can be in the execution chamber. I'm dealing
        2     with the equal protection claim now. Could that person apply
        3     for credentials?
        4                MS. O'LEARY: Yes. And my understanding, based on the
14:05   5     pleadings, is that Mr. Murphy's spiritual advisor already has
        6     the credentials to enter the unit and has been visiting with
        7     Mr. Murphy on the prison facility.
        8                THE COURT: Well, why wasn't he allowed in the
        9     execution chamber on the date of Mr. Murphy's scheduled
14:05   10    execution constitution?
        11               MS. O'LEARY: Well, of course, the execution was
        12    stayed, so we didn't check that far. But the request was
        13    denied because the current policy at that time said that only
        14    TDCJ employees are allowed in the execution chamber. And
14:05   15    that's because the credentials just to visit an offender on a
        16    prison facility are not as sensitive and probably not as deeply
        17    investigated as someone who is actually standing in reaching
        18    proximity to someone who is being executed in the same room.
        19    So just because a spiritual advisor has been approved to enter
14:06   20    onto a TDCJ facility to meet with an offender, that is not the
        21    same as a limitation that only TDCJ employees can be in the
        22    execution chamber.
        23               THE COURT: So with respect to the equal protection
        24    argument, if Mr. Murphy's spirit advisor could be credentialed
14:06   25    to have the same access to Mr. Murphy that any other approved
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 7 of 16   7



14:06   1     chaplain would have, why do you still have an equal protection
        2     claim?
        3                MR. NEWBERRY: Because absent evidence pointing --
        4     proving differently, I believe that the TDCJ chaplain does have
14:06   5     more access than a minister/spiritual advisor with approved
        6     credentials.
        7                      And it is correct that Reverend Shih's
        8     credentials have been approved. I believe he was allowed to
        9     visit Mr. Murphy during this 3:00 to 4:00 window, but his visit
14:06   10    had to end there. And absent evidence to the contrary, I
        11    believe even under the current policy, a TDCJ chaplain, which
        12    would only be a Christian chaplain or a Muslim chaplain, could
        13    have access beyond that.
        14               THE COURT: Well, if what the state tells me the
14:07   15    policy provides, then I don't see that you have an equal
        16    protection argument, but we will have to just see what the
        17    discovery reflects on that.
        18                     The question about being in the chamber, the
        19    execution chamber rises to a different level, because the
14:07   20    state -- even in Justice Kavanaugh's concurring opinion, he
        21    said, "A state may choose a remedy which would allow religious
        22    advisors only in the waiting room, and not the execution room,
        23    because there are operational and security issues associated
        24    with execution by lethal injection."
14:07   25                     If you have constitutional and statutory claims
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 8 of 16   8



14:07   1     dealing with Mr. Murphy's desire to have his advisor in the
        2     room to assist him in praying at the time of his execution,
        3     that's an issue that will have to be addressed under the
        4     merits. You have got two claims. You have got equal
14:08   5     protection, which you will have to prove satisfies my concerns
        6     about that, and you have got this other claim.
        7                      When the state revised its policies, did you
        8     check to see what other states allowed with respect to the
        9     access by spiritual advisors into the execution chamber?
14:08   10               MS. O'LEARY: I know that there is a consideration of
        11    what Alabama does in their state, but I'm not aware of a
        12    further study of what other states do.
        13               THE COURT: Are you aware of any law that says under
        14    the First Amendment, or under the statute, an inmate has a
14:08   15    right to have a spiritual advisor in the execution chamber
        16    immediately preceding his execution?
        17               MR. NEWBERRY: I'm not aware of a law, a First
        18    Amendment provision or a statute that says expressly that;
        19    however, especially the statute, the Religious Land Use and
14:09   20    Institutionalized Persons Act, if it is something that is
        21    important to his religion, a sincerely held belief, there has
        22    to be a compelling reason to stop him from engaging in that.
        23               THE COURT: Well, Justice Kavanaugh appears to
        24    foreshadow the Court's opinion that there might be a compelling
14:09   25    reason.
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 9 of 16   9



14:09   1                      All right. I have some questions about the
        2     proposed discovery plan that you submitted.
        3                      You refer in paragraph 2 to two cases. 18A985 is
        4     the Supreme Court's denial of stay. Is that case still
14:10   5     pending?
        6                MR. NEWBERRY: It is. They granted the stay. It was
        7     pending the timely filed consideration and disposition of a
        8     cert petition. Our petition for certiorari is currently due
        9     June 25. We don't anticipate asking for any extension, but it
14:10   10    is --
        11               THE COURT: What are you going to seek cert from?
        12               MR. NEWBERRY: The Fifth Circuit opinion.
        13               THE COURT: They granted the stay. Isn't that moot?
        14               MR. NEWBERRY: No, Judge Lake, it's not. Because the
14:10   15    stay was pending the filing, consideration and disposition of a
        16    cert petition.
        17               THE COURT: It seems to me it will be moot, but we
        18    will worry about that later.
        19                     What about 18-8615, where is that case pending?
14:10   20               MR. NEWBERRY: That is also the Supreme Court. It's a
        21    petition for writ of prohibition that we filed at the same
        22    time. That's scheduled to be conferenced on the 26th, I
        23    believe. That exact -- if I'm missing that date, it's in our
        24    first amended complaint, but I believe it is April 26th at that
14:11   25    scheduling conference.
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 10 of 16   10



14:11   1                 THE COURT: Okay. Do you intend to amend or add any
        2      additional parties? You have got a very short proposed
        3      schedule. If I have to bring in new parties or allow
        4      amendments, that could delay further discovery.
14:11   5                 MR. NEWBERRY: We do not anticipate adding -- we have
        6      no plans to add additional parties, and the only reason we
        7      needed to do this amendment today was to adjust to the new
        8      policy. We have no plans --
        9                 THE COURT: Then under Court's schedule, there will be
14:11   10     none without prior approval of the Court.
        11                     Now, you indicate as to the schedule that you can
        12     complete discovery by June 28th. That's 70 days from today.
        13     And you anticipate sending out at least interrogatories.
        14                     I have a question to plaintiff's counsel about
14:11   15     page 5, subparagraph D: Depending on the answers he receives
        16     from the interrogatories, the plaintiff anticipates he may send
        17     interrogatories to Collier, Davis, Lewis, et cetera.
        18                     You mean take depositions or do you just mean
        19     further interrogatories?
14:12   20                MR. NEWBERRY: Judge Lake, it depends on the answers
        21     to interrogatories. I think it is very likely that our further
        22     questions could be satisfied with further interrogatories.
        23                THE COURT: Because you understand I'm talking
        24     about -- 70 days doesn't allow much time.
14:12   25                MR. NEWBERRY: Yes, Judge Lake.
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 11 of 16   11



14:12   1                 THE COURT: All right. Does the state have a problem
        2      with 70 days for discovery?
        3                 MS. O'LEARY: Your Honor, we are willing to put in the
        4      resources to expedite this scheduling order. However, if I
14:12   5      may, I would like to raise one issue. I think that it would be
        6      beneficial for us to resolve the issue of exhaustion before we
        7      dive into all of this discovery.
        8                 THE COURT: No. We are not going to do that. We are
        9      going to move forward.
14:13   10                MS. O'LEARY: Okay.
        11                THE COURT: We are going to move forward. There will
        12     be no 12(b)(6) motions. There will be a summary judgment
        13     motion by each side, a Rule 56 motion. We are going to move
        14     this case through as quickly as we can, given the interests
14:13   15     involved. We are not going to have a threshold exhaustion
        16     argument.
        17                     Do you anticipate an expert witness? You say no.
        18                MR. NEWBERRY: That's correct. We don't anticipate --
        19                THE COURT: There will be no experts.
14:13   20                     The discovery cutoff will be June 28th.
        21     Dispositive motions will be due July 19th. Each side is
        22     limited to one dispositive motion, not to exceed 25 pages of
        23     argument.
        24                     Now, I have some other questions. Are there any
14:14   25     objections other than what the state has already mentioned as
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 12 of 16   12



14:14   1      to the schedule?
        2                 MR. NEWBERRY: We have no objections.
        3                 MS. O'LEARY: No, Your Honor.
        4                 THE COURT: All right. I have a question for the
14:14   5      state. We have already talked about the equal protection
        6      issue. You have avoided the First Amendment and statutory
        7      claims with a policy -- this is a suggested policy.
        8                      What about a policy that allows an inmate who is
        9      scheduled for execution to advise the state no later than 30
14:14   10     days before his scheduled execution whether he wishes a
        11     spiritual advisor to be with him in the execution chamber? And
        12     if so, to identify either the preferred advisor or the religion
        13     of the advisor whom he wishes?
        14                     The state probably has already approved Christian
14:15   15     and Muslim chaplains, and the state could also approve other
        16     advisors from major religions, such as Buddhism, and could
        17     approve advisors' requests 30 days before the execution, which
        18     would moot this issue. And this would avoid any last-minute
        19     requests. And if the plaintiff's request for a spiritual
14:15   20     advisor raised legitimate security concerns -- for example,
        21     five years ago, if the plaintiff had requested Osama Bin Ladin
        22     as his advisor, or some person who appeared beyond the pale of
        23     a legitimate religious advisor, the state could probably deny
        24     the request. But if the request appeared to be valid, you
14:16   25     could grant the request, allow the advisor to be in the chamber
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 13 of 16   13



14:16   1      and moot this case.
        2                      What about that?
        3                 MS. O'LEARY: Respectfully, Your Honor, the state is
        4      taking the position that allowing non-TDCJ employees in the
14:16   5      execution chamber would severely compromise the security of the
        6      procedure, and we believe that we will meet our threshold
        7      burden of proving a compelling interest to satisfy the
        8      religious standard.
        9                      And if I may, just to clarify, TDCJ did not
14:16   10     specifically approve Christian and Muslim chaplains to be in
        11     the chamber. They approved TDCJ employees to be in the chamber
        12     who were hired as chaplains. The chaplains are not hired to
        13     specifically cater to one religion or another. And so I just
        14     wanted to clarify that characterization, although that is how
14:16   15     it is characterized in the plaintiff's pleadings.
        16                THE COURT: But right now, no religious advisor, even
        17     a TDCJ chaplain, can be in the execution chamber?
        18                MS. O'LEARY: That's right. Under the new policy, we
        19     have removed chaplain from the list of people who are allowed
14:17   20     in the execution chamber.
        21                THE COURT: Okay. All right. Those are my questions.
        22                     If anybody else has any concerns or observations,
        23     I will be glad to hear them, beginning with plaintiff's
        24     counsel.
14:17   25                MR. NEWBERRY: I have none, Judge Lake.
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 14 of 16   14



14:17   1                 MS. O'LEARY: Your Honor, I think just with regard to
        2      discovery, I anticipate that there is going to be a lot of
        3      contested issues throughout discovery, because information
        4      pertaining to executions is very sensitive and it is obviously
14:17   5      a political issue. As we saw in the recent Supreme Court case
        6      in Levin, it can implicate physical threats and things like
        7      that. And so the information related to executions is -- it's
        8      guarded.
        9                 THE COURT: Let me ask plaintiff's counsel. You want
14:18   10     a list of everyone who has been in the execution chamber since
        11     December 7, 1982. That's 36 years. That does seem somewhat
        12     excessive. Can you justify that date?
        13                MR. NEWBERRY: That's just the first time -- that's
        14     the date of the first execution after moratorium. I don't
14:18   15     think -- it is our belief, Judge Lake, that that list is not
        16     going to be extremely long. Normally the people that are there
        17     in the execution chamber are the correctional institution
        18     division head, which is currently Ms. Lorie Davis, the
        19     Huntsville Unit Warden, and I believe the TDCJ chaplain, who
14:18   20     usually, I believe -- and, of course, it is not in their
        21     current policy, but I believe usually it was the Huntsville
        22     Unit Chaplain. So I don't think this list of people is going
        23     to be particularly long, even though it does cover many
        24     executions.
14:19   25                     The reason that is important to us is that the
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 15 of 16   15



14:19   1      affidavit from Defendant Davis that was filed in their response
        2      to our complaint said that the reason it can only be TDCJ
        3      employees that are there in the execution chamber is she has to
        4      have known them for many years. They have to have shown years
14:19   5      of devoted service, I believe is the phraseology there in the
        6      affidavit. And so that information, along with how long they
        7      worked at TDCJ or for TDCJ at that time, is relevant, because
        8      we need to see how long these people were employed there;
        9      whether or not it is true that only people that have shown
14:19   10     years of devoted service are in the execution chamber.
        11                MS. O'LEARY: Sorry. Some of the identities of people
        12     involved in executions will be statutorily confidential.
        13                THE COURT: You can enter a protective order. That's
        14     not a problem, given the quality of the lawyers. I don't doubt
14:20   15     that you can enter a protective order. There is a proposed
        16     protective order on the Court's website which you can easily
        17     either agree to or revise in a couple days.
        18                     I am concerned that you are not going to initiate
        19     written discovery until 30 days. That seems like an
14:20   20     excessive -- why can't you do it in 15 days?
        21                MS. O'LEARY: To begin discovery, Your Honor?
        22                THE COURT: Yes. Just send out interrogatories.
        23                MS. O'LEARY: Well, our entry deadline is not until
        24     May 28, and we would like to take advantage of that elongated
14:20   25     time. That's the whole reason that we waived service, to give
             Case 4:19-cv-01106 Document 33 Filed on 06/27/19 in TXSD Page 16 of 16   16



14:20   1      us more time to answer and get ourselves ready for a lawsuit.
        2      And so initiating discovery would essentially eliminate that
        3      benefit that we have earned by waiving service.
        4                 THE COURT: I'm going to allow written discovery to be
14:20   5      commenced on May 17th.
        6                      And if you have a squabble over discovery, I
        7      expect you to work together to resolve it and, if not, file
        8      something quickly with the Court. And we will set up a
        9      hearing, probably by telephone conference, as quickly as my
14:21   10     schedule permits.
        11                MS. O'LEARY: Yes, Your Honor.
        12                MR. NEWBERRY: Yes, Your Honor.
        13                THE COURT: Anything else?
        14                MR. NEWBERRY: Not from plaintiff.
14:21   15                MS. O'LEARY: Not from the state, Your Honor.
        16                THE COURT: Thank you all. You are excused. Have a
        17     good weekend.
        18          (Court adjourned at 2:21 p.m.)
        19
        20           I certify that the foregoing is a correct transcript from
        21     the record of proceedings in the above-entitled cause.
        22     Date: June 26, 2019
        23
                                          /s/ Mayra Malone
        24                                --------------------------------------
                                          Mayra Malone, CSR, RMR, CRR
        25                                Official Court Reporter
